Exhibit 10.13
ALL STATE OF FLORIDA DOCUMENTARY STAMP TAXES WITH RESPECT TO THE INDEBTEDNESS
EVIDENCED HEREBY HAVE BEEN PAID IN CONNECTION WITH THE FUTURE ADVANCE NOTE (AS
DEFINED HEREIN) AND THAT CERTAIN NOTICE OF FUTURE ADVANCE AND FIFTH AMENDED AND
RESTATED MORTGAGE AND SECURITY AGREEMENT OF EVEN DATE HEREWITH FROM BORROWER IN
FAVOR OF BANK. NO ADDITIONAL DOCUMENTARY STAMP TAXES ARE DUE IN CONNECTION WITH
THIS NOTE.
CONSOLIDATED, AMENDED AND RESTATED PROMISSORY NOTE

U.S. $10,600,000.00   Tampa, Florida
March 12, 2009

     WHEREAS, the undersigned Borrower currently has two (2) existing term notes
with SUNTRUST BANK, a Georgia banking corporation (hereinafter called “Bank”,
which term shall include all subsequent holders of this Note by assignment or
otherwise), as evidenced by (i) that certain Promissory Note (the “Original
Note”) dated November 1, 2004, payable to the order of Bank, in the original
principal amount of $12,000,000.00; and (ii) that certain Future Advance
Promissory Note of even date herewith, in the original amount of $2,500,000.00
(the “Future Advance Note”). The Original Note and the Future Advance Note shall
be collectively referred to herein as the “Consolidated Notes”;
     AND WHEREAS, the current outstanding principal balance under the Original
Note is $8,100,000.00;
     AND WHEREAS, Borrower and Bank wish to consolidate the Consolidated Notes
to form one consolidated loan facility in the amount of $10,600,000.00 (the
“Consolidated Loan”) to be repaid pursuant to the terms of this Consolidated,
Amended, and Restated Promissory Note (this “Note”);
     NOW, THEREFORE, the Consolidated Notes are hereby amended and replaced in
their entireties by the this terms of this Note. Effective as of the date hereof
(the “Effective Date”), the Consolidated Notes are hereby consolidated to form
the Consolidated Loan in the principal amount of Ten Million Six Hundred
Thousand and No/100ths Dollars ($10,600,000.00) to be repaid pursuant to the
terms of this Note.
     Borrower promises to pay to Bank, or order, the sum of TEN MILLION SIX
HUNDRED THOUSAND AND 100/100 DOLLARS ($10,600,000.00), together with interest
from the date hereof at the respective rates of interest hereinafter provided,
all in the manner further provided for herein.
     The principal outstanding under this Note shall bear interest at the
Interest Rate (as hereinafter defined), which Interest Rate shall be adjusted on
each Interest Rate Determination Date (as hereinafter defined). The term
“Advances” shall mean any portion of the outstanding principal balance of this
Note. The term “Interest Rate” means two and one-half percent (2.50%) per annum
above One Month Match-Funded LIBOR (as hereinafter defined). The term “One Month





--------------------------------------------------------------------------------



 



Match-Funded LIBOR Rate” means that rate per annum which is the quotient of:
(i) the rate per annum equal to the offered rate for deposits in U.S. dollars of
amounts comparable to the principal amount of the applicable Advance offered for
a term comparable to the applicable Interest Period, which rate appears on that
page of Bloomberg reporting service, or such similar service as determined by
Bank, that displays British Bankers’ Association interest settlement rates for
deposits in U.S. Dollars, as of 11:00 A.M. (London, England time) two
(2) Business Days prior to the first day of such Interest Period; provided, that
if no such offered rate appears on such page, the rate used for such Interest
Period will be the per annum rate of interest determined by Bank to be the rate
at which U.S. dollar deposits for the relevant Interest Period in an amount
comparable to the amount of the applicable Advance, are offered to Bank in the
London Inter-Bank Market as of 11:00 A.M. (London, England time), on the day
which is two (2) Business Days prior to the first day of such Interest Period,
divided by
(ii) a percentage equal to 1.00 minus the maximum rate of all reserve
requirements (expressed as a decimal) as specified in Regulation D of the Board
of Governors of the Federal Reserve System (including, without limitation, any
marginal, emergency, supplemental, special or other reserves) that would be
applicable on the day which is two (2) Business Days prior to the first day of
the Interest Period during which the One Month Match-Funded LIBOR Rate is to be
applicable to Eurocurrency liabilities in an amount substantially equal to the
principal amount of the applicable Advance and with a maturity date as of the
last day of the applicable Interest Period, all as reasonably determined by
Bank, such sum to be rounded up to the nearest whole multiple of 1/100 of 1%.
     If Bank determines in its sole discretion at any time (the “Determination
Date”) that it can no longer make, fund or maintain LIBOR based loans for any
reason, including without limitation illegality, or the LIBOR Rate cannot be
ascertained or does not accurately reflect Bank’s cost of funds, or Bank would
be subject to Additional Costs (as hereinafter defined) that cannot be recovered
from Borrower, then Bank will notify Borrower and thereafter will have no
obligation to make, fund or maintain LIBOR based loans. Upon such Determination
Date, the Interest Rate will be converted to a variable rate based upon the
Prime Rate (as hereinafter defined). Thereafter, the Interest Rate shall adjust
simultaneously with any fluctuation in the Prime Rate. “Prime Rate” shall mean
the publicly announced prime lending rate of the Bank from time to time in
effect, which rate may not be the lowest or best lending rate made available by
the Bank.
     Anything to the contrary contained herein notwithstanding, Borrower may
elect to enter into an interest swap contract with SunTrust Robinson Humphrey
Capital Markets to convert the above variable rate to a fixed rate. The fixed
rate available through the swap is a market-derived rate and changes with market
conditions until it is locked-in. Any such rate swap contract shall be
cross-collateralized and cross-defaulted with the loan documents evidencing this
Consolidated Loan. Hedging options may be chosen with various tenors not to
exceed the 5-year maturity and 10 year amortization of the Consolidation Loan.

2



--------------------------------------------------------------------------------



 



     The term “Business Day” as hereinabove used shall mean a day on which the
foreign exchange markets in London, England are open for business. The term
“Interest Rate Determination Date” as hereinabove shall mean and refer to the
date of this Note and the twelfth day of each calendar month thereafter,
provided, however, that if the twelfth day of each calendar month occurs on a
day which is not a Business Day, then the Interest Rate Determination Date shall
be the first Business Day thereafter. The term “Interest Period” as hereinabove
used means the period commencing on each Interest Rate Determination Date and
ending the day before the next Interest Rate Determination Date.
     Interest hereunder shall be computed on the basis of a three hundred sixty
(360) day year, calculated for the actual number of days elapsed, provided,
however, that the Interest Rate charged hereunder shall never exceed the maximum
rate allowed, from time to time, by applicable law.
     Monthly payments of principal in the amount of Eighty-Eight Thousand Three
Hundred Thirty-Three and 33/100 Dollars ($88,333.33), plus accrued interest at
the applicable Interest Rate pursuant to the foregoing provisions of this Note
shall be due and payable beginning on April 12, 2009, and continuing on the
twelfth (12th) day of each month thereafter until the Maturity Date (as defined
below).
     The “Maturity Date” of this Note shall be March 12, 2014. Notwithstanding
any contrary provision of this Note, all amounts then outstanding under this
Note, if not sooner paid, shall be due and payable in full on the Maturity Date.
     In the event that any applicable law or regulation or the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) (i) shall change the basis of taxation of payments to the Bank or any
amounts payable by Borrower hereunder (other than taxes imposed on the overall
net income of the Bank) or (ii) shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by the Bank, or (iii) shall impose any
other condition with respect to this Note, and the result of the foregoing is to
increase the cost to the Bank of making or maintaining this Note or to reduce
any amount receivable by Bank hereunder, and the Bank determines that such
increased costs or reduction in amount receivable was attributable to the One
Month Match-Funded LIBOR Rate used to establish the One Month Match-Funded LIBOR
Rate hereunder, then Borrower shall from time to time, upon demand by the Bank,
pay to the Bank additional amounts sufficient to compensate the Bank for such
increased costs (the “Additional Costs”). A detailed statement as to the amount
of the Additional Costs, prepared in good faith and submitted to Borrower by the
Bank, shall be conclusive and binding in the absence of manifest error.
     A payment due hereunder shall be deemed late if it is not received by the
Bank on or before ten (10) days after the due date of such payment, and each
late payment shall automatically incur a late charge, payable immediately, equal
to five percent (5%) of such payment. This late charge provision shall not limit
the operation of any other provision of this Note regarding payments that are
not made when due hereunder. Further, notwithstanding any other rate of interest
provided for herein, the Interest Rate applicable to any payment or payments of
principal or interest, or any part thereof, not received by the Bank within ten
(10)

3



--------------------------------------------------------------------------------



 



days after the due date thereof shall thereafter be the maximum rate allowed,
from time to time, by applicable law (the “Default Rate”).
     Further still, Borrower shall be in default of this Note in the event that
any payment of principal or interest, or any part thereof, is not received by
the Bank within ten (10) days after the due date of such payment, or upon the
occurrence of any other default hereunder or under the terms of any mortgage or
other loan document securing or made at any time in connection with this Note or
with any loan cross-defaulted with this Note. In the event of any such default
that remains uncured upon the expiration of any applicable grace or cure period,
the principal sum remaining unpaid hereunder, together with all accrued and
unpaid interest thereon, and all other liabilities of the Borrower under this
Note, shall become due and payable at any time thereafter at the option of the
Bank, immediately upon the Bank’s written notice or demand. Also in that event,
the Bank shall have the remedies of a secured party under the Uniform Commercial
Code and, without limiting the generality of the foregoing, the immediate and
unconditional right to set off against this Note all money owed by Bank in any
capacity to each “Obligor” (which term includes Borrower and any guarantor or
other person or entity now or hereafter obligated for all or part of the
indebtedness of Borrower under this Note, or under any mortgage or other loan
document securing or made at any time in connection with this Note, whether or
not then otherwise due, and also to set off against all other liabilities of
each Obligor to Bank all money owed by Bank in any capacity to each Obligor;
and, Bank shall be deemed to have exercised such right of set-off and to have
made a charge against any such money immediately upon the occurrence of such
default that remains uncured upon the expiration of any applicable grace or cure
period, even though such a charge is made or entered on the books of Bank at a
later time.
     In enforcing its remedies for default, unless any collateral security for
this Note (“Collateral”) is perishable or threatens to decline speedily in
value, or is of a type customarily sold on a recognized market, the Bank will
give Borrower reasonable notice of the time and place of any public sale thereof
or of the time after which any private sale or any other intended disposition
thereof is to be made. The requirement of reasonable notice shall be met if such
notice is mailed, postage prepaid, to Borrower at the address given below or at
any other address shown on the records of the Bank, at least five (5) days
before the time of the sale or disposition. In connection with the disposition
of any Collateral at the instance of the Bank, Borrower shall be and remain
liable for any deficiency, and Bank shall account to Borrower for any surplus,
provided, however, that the Bank shall have the right to apply all or any part
of such surplus (or to hold the same as a reserve against) any and all other
liabilities of Borrower to Bank, and further provided that no provision of this
Note or of any mortgage or other loan document securing or made at any time in
connection with this Note shall be construed to require that the Bank seek
recourse against any Collateral before or to the exclusion of any other default
rights and remedies that the Bank may have under applicable law. Borrower
promises and agrees to pay all costs and expenses of collection and reasonable
attorneys’ fee, including costs, expenses and reasonable attorneys’ fees on
appeal, if sought or collected by the Bank through legal proceedings or through
an attorney at law.
     Bank shall have the right, which may be exercised at any time whether or
not this Note is then due, to notify any one or more of the Obligors to make
payment to Bank on any amounts due or to become due on any Collateral. In the
event of any default hereunder (subject to any applicable cure period), Bank
shall thereafter have, but shall not be limited to, the following rights; (i) to

4



--------------------------------------------------------------------------------



 



transfer this Note and the Collateral, whereupon Bank shall be relieved from all
further liabilities, duties and responsibilities hereunder and with respect to
any Collateral so pledged or transferred, and any transferee shall for all
purposes stand in the place of Bank hereunder and have all the rights of Bank
hereunder; (ii) to transfer the whole or any part of the Collateral into the
name of itself or its nominee; (iii) to vote the Collateral; (iv) to demand, sue
for, collect, or make any compromise or settlement it deems desirable with
reference to the Collateral; and, (v) to take control of any proceeds of
Collateral.
     No delay or omission on the part of Bank in exercising any right hereunder
shall operate as a waiver of such right or of any other right under this Note.
Presentment, demand, protest, notice of dishonor, and extension of time without
notice are hereby waived by Borrower and each and every other Obligor. Except as
otherwise expressly provided in this Note or by applicable law, any notice to
Borrower regarding this Note shall be sufficiently served for all purposes if
placed in the mail, postage prepaid, addressed to or left upon the premises at
the address shown below or any other address shown on the Bank’s records. Time
is of the essence in all matters relating to this Note.
     This Note is a consolidation, amendment and restatement of the Notes which
are owned and held by Bank. This Note shall not operate to discharge, satisfy,
cancel, release or repay, or be deemed a substitution or novation of, the
indebtedness heretofore evidenced by the Consolidated Notes, which indebtedness
is hereby expressly preserved and confirmed in all respects.
     Bank may, at any time, sell, transfer or assign this Note, the related
security instrument and any related loan documents, and any or all servicing
rights with respect thereto, or grant participations therein or issue mortgage
pass-through certificates or other securities evidencing a beneficial interest
in a rated or unrated public offering or private placement (the “Securities”).
Bank may forward to each purchaser, transferee, assignee, servicer, participant,
or investor in such Securities or any Rating Agency (as hereinafter defined)
rating such Securities (collectively, the “Investor”) and each prospective
Investor, all documents and information which Bank now has or may hereafter
acquire relating to the Borrower, any loan to Borrower, any guarantor, any
Obligor, the Collateral or the property, whether furnished by Borrower, any
guarantor or otherwise, as Bank determines necessary or desirable. The term
“Rating Agency” shall mean each statistical rating agency that has assigned a
rating to the Securities.
     JURY TRIAL WAIVER. BORROWER AND BANK HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE THE RIGHT EITHER OF THEM MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND ANY OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR BANK ENTERING INTO THIS AGREEMENT. FURTHER, BORROWER
HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL HAS
THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the
date first above written.

            Borrower:
SADDLEBROOK RESORTS, INC.,
a Florida corporation
      By:   /s/ Thomas L. Dempey         Thomas L. Dempsey        Its Chief
Executive Officer     

Borrower’s Address:
5700 Saddlebrook Way
Wesley Chapel, Florida 33543

6